Citation Nr: 1614399	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a Board hearing in March 2014.

In June 2014 and January 2015, the Board remanded the case for further development.

In June 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the November 2015 opinion and afforded the opportunity to submit additional evidence and argument.   

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in February 2015.  As the evidence is duplicative or not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The previous remands referred a claim of service connection for coronary artery disease as due to exposure to herbicides to the agency of original jurisdiction for disposition.  The Appeals Management Center referred this matter to the RO in February 2015.  However, as no action has been taken on the claim, it is again referred to the RO.  



FINDING OF FACT

The Veteran's obstructive sleep apnea was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2012 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's January 2015 remand, more recent VA treatment records were requested and associated with the record.

The Veteran was provided VA examinations in October 2012, July 2014, and February 2015, and an opinion from a VHA medical expert was obtained in November 2015.  The examinations and VHA opinion, taken as a whole, are sufficient evidence for deciding the claim.  With the exception of the February 2015 opinion, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury, or aggravated by such.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).   

The Veteran has been diagnosed with obstructive sleep apnea.  He does not assert, and the record does not reasonably raise a theory of direct service connection.  Instead, the Veteran specifically contends that his sleep apnea is caused or aggravated by his service-connected diabetes mellitus.  The record also raises the theory of possibly being secondary to service-connected posttraumatic stress disorder (PTSD).  

According to the record, the Veteran has been treated for PTSD since at least October 1998.  An October 2000 VA PTSD examination and VA outpatient treatment records reflect that one of the primary manifestations of his PTSD is chronic sleep impairment, including difficulty falling asleep and staying asleep, as well as nightmares, which cause significant daytime fatigue and loss of energy.  

A December 2008 VA diabetes mellitus examination reflects that the Veteran was diagnosed with diabetes mellitus earlier in 2008.  The examination report thoroughly documents all of the manifestations and complications of the Veteran's diabetes.  Sleep disorders are not listed among these manifestations and complications.    

During a March 2012 VA sleep disorders consultation, the Veteran indicated that he had had disordered sleep for approximately 10 years, characterized by difficulty initiating sleep and maintaining sleep, as well as early awakenings.  He had been told that he snored and that he sometimes gasped for air upon waking.  The physician suspected sleep apnea, and a sleep study was scheduled.  The physician also noted the Veteran's history of psychiatric symptoms and wrote that "should his depression not be well controlled, racing thoughts may contribute to insufficient sleep and the depression itself to feelings of fatigue during the day."  An April 2012 VA sleep study confirmed a diagnosis of "severe" obstructive sleep apnea.  The Veteran was provided with a CPAP machine to assist his oxygen intake during sleep, which he continues to use.    

The Veteran was afforded a VA sleep apnea examination in October 2012.  He reported symptoms of sleep apnea for approximately 15 years, which he attributed to his service-connected diabetes mellitus.  After reviewing the record and conducting a diagnostic interview of the Veteran, the examiner concluded that the Veteran's obstructive sleep apnea was not at least as likely as not related to his service-connected diabetes mellitus.  In support of his conclusion, the examiner noted that sleep apnea is usually related to a larger body habitus or to craniofacial structures that lend themselves to obstruction of the palate.  There was no indication in current medical literature that obstructive sleep apnea was related to diabetes mellitus.   A July 2014 VA examination clarified that the Veteran's obstructive sleep apnea was not aggravated by the Veteran's service-connected diabetes, as the medical literature did not support such a link, nor was such a link supported by the evidence of record.

In light of the March 2012 VA outpatient treatment record, which indicated that there was a possible link between the Veteran's service-connected psychiatric disorder and his sleep disturbances, the Board requested another VA examination in February 2015, in order to determine whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  The examiner found that the Veteran's obstructive sleep apnea was not caused or aggravated by his service-connected PTSD, because medical literature did not support a link between these two disorders.  However, the examiner did not address the March 2012 notation by a VA sleep specialist, indicating a possibility that the Veteran's "depressive symptoms" aggravated his sleep disorder.  Thus, the examination is inadequate, as it does not address all of the relevant evidence of record.  

In June 2015, the Board requested a medical opinion from a VHA expert on the question of whether the Veteran's service-connected PTSD caused or aggravated his obstructive sleep apnea.  A response was received in November 2015 from a physician with specific expertise in sleep medicine.  The report reflects a thorough and detailed review of the evidence of record.  

The physician stated that there have been multiple recent studies which attempted to answer the question of whether there is an association between PTSD and sleep apnea.  The physician noted that 12 recent studies supported a finding of an association (not causation) between disordered sleep and PTSD, but other studies did not.  However, only four of the "positive" studies included polysomnography, or a "sleep study;" the others used questionnaires filled out by the study participants as to the diagnosis of sleep apnea and the severity of their symptoms.  Notably, the studies that conducted polysomnography found no difference between the development of sleep apnea in subjects with PTSD as opposed to without PTSD.  

The studies did show that patients with PTSD and co-morbid obstructive sleep apnea were more likely to have sleep apnea symptoms that were more severe than in patients without PTSD.  Some study participants reported an improvement of their PTSD symptoms after starting CPAP therapy for their sleep apnea.  The physician pointed out that such is not the case here; the evidence does not show a sustained improvement in the Veteran's overall PTSD symptoms after starting CPAP therapy.  While he did initially report an improved mood after starting CPAP therapy, an August 2014 VA clinical note indicates that his PTSD symptoms were back to his pre-CPAP baseline.  Further, there was nothing in the record indicating that the Veteran's sleep apnea symptoms were more severe than those expected from other similar patients with PTSD.  As a result, it was not at least as likely as not that his sleep apnea was caused or aggravated by his service-connected PTSD.  

The Board notes that there is at least some evidence for the claim, particularly as it relates to PTSD.  There is a March 2012 notation by a VA specialist in sleep medicine, indicating that the Veteran's depressive symptoms, specifically racing thoughts, may cause disordered sleep and daytime fatigue.  Moreover, it is clear from the record that sleep impairment is one of the primary manifestations of the Veteran's PTSD.  However, in using the phrase "may contribute," the March 2012 VA treatment provider's statement is speculative in nature and, thus, of reduced probative value.  The record is not sufficient to substantiate the claim, but it did trigger VA's duty to assist to obtain another opinion.

In contrast, the VHA medical opinion by a sleep medicine expert is based on a detailed review of the record and a review of multiple recent studies on the possibility of a link between PTSD and obstructive sleep apnea, and is therefore extremely persuasive and of greater probative value than the March 2012 clinical note.

The VA opinions addressing whether sleep apnea was caused or aggravated by his service-connected diabetes mellitus found that it is not at least as likely as not that sleep apnea is secondary to diabetes mellitus, as medical literature does not support such a link.  These reports are based upon a physical examination of the Veteran, review of relevant medical literature, and the professional judgment of the examiners.  There is not sufficient evidence to contradict them.  Thus, they are also of significant probative value.  

The Board notes that the Veteran asserts that there is a link between his sleep apnea and his service-connected disabilities, primarily his diabetes mellitus.  However, a lay person such as the Veteran does not have the requisite expertise to provide an opinion on this specific complex medical matter that can be accorded more than little evidentiary weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis other than for simple ones such as a broken bone); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of sleep apnea requires more than direct observation to resolve, and is therefore not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board accords the Veteran's opinion on the matter little evidentiary weight.  

In light of this evidence, the preponderance of the evidence is against the nexus element of the claim of service connection for obstructive sleep apnea as secondary to a service-connected disability.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for obstructive sleep apnea, as secondary to a service-connected disability, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


